Title: From John Adams to Mathew Carey, 20 May 1813
From: Adams, John
To: Carey, Mathew



Sir
Quincy May 20 1813.

I received your favor of the 15 with great pleasure and the volume attending it with gratitude.—When I received from our excellent friend Dr Rush, an intimation that Mr Matthew Carey was about publishing a work on the Navy of the U.S. I expected something very valuable because I recollected the American Museum and the history if the Yellow Fever in Philadelphia, the latter of which works to say nothing of the former appeared to me the most perfect thing of the kind, that I had ever read.
In “the sketches of the Naval History of the United States, from the commencement of the Revolutionary War to the present time,” I have not been disappointed. I admrie the modesty of the title “sketches” What would not the world give at this day for such sketches of the Navy of Solomon, of Athens of Rome of Carthage, of Alfred of Elizabeth, of France, of Holland, of Spain of, Portugal, of Venice or the Hanoe towns?
Your design to publish a second edition with enlargements is judicious. I wish every circumstance to be collected and recorded. I can promise you very little Assistance. I am however promised some particulars, by some of our old dying officers. Meantime I will venture to enclose you, some minutes made by one of my Neighbours, who understanding that I was enquiring after old Documents and testimonies relative to the Navy, went of his own mere motion to the Records of the state and obliged me by giving me the enclosed minutes which I pray you to return to me by the Post, after extracting what you may find for your purpose of  a second edition. The Gentleman I presume would not wish, at present to have his name published.
I must explain one circumstance. After the proceedings in Congress and their committees in October and November 1775 and after fitting out Commondore Hopkins and all his squadron. I asked leave of Congress to return home on a visit to my constituents and Family at watertown,  I took my seat as a member of the Council of Massachusetts Bay, and was soon appointed with General Joseph Palmer a committee, to consider Naval matters. In my absence from Congress a Committee was appointed for Naval affairs consisting of one Member from each State.
As I have not the pleasure of being known to Mr Thomas Clark U.S. Topographical engineer, I pray you to give him my compliments and thanks for his exertions. I wish him as much success in collecting and arranging materials for a methodical history of the United States &c as he has been in this affair of the Navy.
I am Sir with much esteem your obliged humble Servant
John Adams